 1   HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
 2   TIMOTHY ZINDEL, Bar #158377
     Assistant Federal Defender
 3   Office of the Federal Defender
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     (916) 498-5700
 5   timothy_zindel@fd.org
 6   Attorney for Defendant
     JULIETTE K SIU
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 6:17-PO-00621 JP
12             Plaintiff,
                                                    MOTION TO DISMISS;
13       vs.                                        ORDER
14   JULIETTE K SIU,
15             Defendant.
16
17
18          Defendant Juliette K Siu hereby move the Court to dismiss the above case pursuant to 18
19   U.S.C. § 3607(a). The Government does not oppose this request.
20          On March 6, 2018, Ms. Siu pled guilty to possession of a controlled substance in
21   violation of 36 CFR § 2.35(b)(2). The Court deferred the entry of judgment for 12 months on
22   condition Ms. Siu pay a fine, which she has paid. On January 29, 2019, the Court vacated Ms.
23   Siu’s review hearing because she had complied with the terms of her deferment. The deferment
24   ended on March 5, 2019.
25          Under 18 U.S.C. § 3607(a), “[a]t the expiration of the term of probation, if the person has
26   not violated a condition of his probation, the court shall, without entering a judgment of
27   conviction, dismiss the proceedings against the person and discharge him from probation.”
28   Because the term of probation has expired without any violation of the conditions of probation,
 1   Ms. Siu respectfully asks that the Court, without entering a judgment of conviction, dismiss the
 2   proceedings.
 3                                                Respectfully submitted,
 4                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 5
 6   Date: April 2, 2019                          /s/ Tim Zindel
                                                  TIMOTHY ZINDEL
 7                                                Assistant Federal Defender
                                                  Attorney for JULIETTE K SIU
 8
 9
10                                                ORDER
11
12            Pursuant to 18 U.S.C. § 3607(a), the court hereby dismisses the proceedings against Ms.
13   Siu.
14
     IT IS SO ORDERED.
15
16
     Dated:      April 2, 2019
17                                                     UNITED STATES MAGISTRATE JUDGE

18
19
20
21
22
23
24
25
26
27

28

     Siu - Motion to Dismiss                             -2-
